DETAILED ACTION
Remarks
The present application was filed 11 June 2020 and is a Continuation-in-Part of:
 16/100,078 filed on 9 August 2018; 
16/778,665 filed on 31 January 2019; and 
16/805,683 filed on 28 February 2020.
Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification is objected to for the following informalities:
It uses the trademarks ANDROID, WINDOWS, LINUX, WEBOS an MACOS in paragraphs [0004], [0021], [0029] and [0083] without capitalizing every letter or providing some other indication of the description of the mark. See M.P.E.P. § 608.01(v).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 398 (figure 3). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function1 and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “Composition Studio, where a workflow for at least one of a Device Application and a Device Application Component is generated…” in claim 1;
The “Build Engine supporting a compilation of the Device Application or Device Application Component…” in claim 1;
The “Generic Device Model providing a test…” in claim 1;
The “Composition Studio utilizes a Visual and XML-Based Representation Language to enable the workflow to be generated…” in claim 1;
The “Verification Engine Providing step level simulation....” in claim 2; and
The “selection option enabling the Build Engine to compile…” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eteminan et al. (US 2011/0161912) (art made of record – hereinafter Eteminan).

As to claim 1, Eteminan discloses an Application Factory system containing computer-executable instructions, comprising: 
a Composition Studio, where a workflow for at least one of a Device Application and a Device Application Component is generated (e.g., Eteminan, par. [0027]: Composition Studio 120 embodies functions providing the ability to develop Applications 101 and Application Components 102; par. [0054]: Composition Studio 210 incorporates Toolkit 220; par. [0055]: within Toolkit 220, Data and Logic Canvas 229 offers a placeholder for expression of data flows) from a series of user-initiated selections of at least one of a logic and data element from an Event, Logic, Data, Math, Workflow, or Service Palette, (e.g., Eteminan, par. [0056]: in general logic and data elements are dragged onto canvas 229 from various palettes. As another example, the developer may drag an icon representing a data input source such as a keyboard onto Canvas 229; par. [0057]: elements that may be placed on Data and Logic Canvas 229 come from a variety of palettes. Logic Palette 222 offers icons representing control structures) and a user interaction element from a Graphic, Widget, Audio/Video, or Haptic Palette, (e.g., Eteminan, elements that may be place on canvas 239 com from a variety of palettes within Multimedia UI Design Toolkit 230. Graphic Palette 231 offers icons representing graphic objects to be drawn on the canvas 239; par. [0062]: elements assigned to the Canvas of one may have related manifestations in the Canvas of the other. For example. If a new screen element is created within Multimedia UI Canvas 238, it will become possible for the DISPLAY SCREEN command in Logic Palette 222 it identify the new screen element as the one to be displayed) the workflow being displayed on at least one of a Data and Logic Canvas and Multimedia User Interaction Canvas of a user device; (e.g., Eteminan, par. [0112]: spaces are allocated for displaying Data and Logic Canvas 229 and Multimedia UI Canvas 239; par. [0055]: within Toolkit 220, Data and Logic Canvas 229 offers a placeholder for expression of data flows. Elements may be arranged within the workspaces of Canvas 229 to form scripts that specify behavior, networks that specify data flow, and so forth)
a Build Engine supporting a compilation of the Device Application or Device Application Component; (e.g., Eteminan, par. [0037]: Build Engine 140 provides compilation services to the other subsystems. Build Engine takes a package created by Composition Studio and turns the source code into executable objects embodying a particular application or application component)
a Generic Device Model providing a test of the Device Application or Device Application Component; (e.g., Eteminan, par. [0025]: Generic Mobile Device Model 103 is used as a common platform for testing any Application 101) and 
a Distribution Center, running on a server, providing at least one of discovery of, education on, demonstration of, experimentation with, and acquisition of the Device Application or Device Application Component, (e.g., Eteminan, par. [0031]: Distribution Center 130 supports discovery of, education on, demonstration with, and acquisition of Applications 101 and Application Components 102; par. [0032]: Distribution Center 130 is a software program executing in a centralized server computer)
wherein the Composition Studio utilizes a Visual and XML-Based Representation Language to enable the workflow to be generated without the user having to perform software coding (e.g., Eteminan, par. [0049]: fundamental to Composition Studio 120, is the Visual and XML-Based Representation Language. This Representation 210 is the language in which developers will express the elements of their ideas for an Application 101 or Application Component 102).

As to claim 2, Eteminan discloses the system of claim 1 (see rejection of claim 1 above), Eteminan further discloses 
further comprising a Verification Engine providing step level simulation and testing of the Device Application or Device Application Component (Eteminan, par. [0042]: Verification Engine 150, which provides mobile device simulation and testing capabilities. Verification Engine 150 presents a user interface by which a developer may step through various inputs, computations, and outputs of the application).

As to claim 3, Eteminan discloses the system of claim 1 (see rejection of claim 1 above), Eteminan further discloses:
further comprising a selection option in the Composition Studio, the option enabling the Build Engine to compile the Device Application or Device Application Component for operation on either a mobile device or web browser (e.g., Eteminan, Fig. 4 and associated text, par. [0095]:  Target Device-Specific Language Code generator 435 selected by Specific Mobile Device Selector 434, who chooses the appropriate translator [434 and 435 are part of Build Engine 140, see figure]. Together, Interpreter 433 and Code Generator 435 produce a new expression of Compilation Set 411 in the form of source code native to the target Specific Mobile Device Model 104. This new expression is in turn combined with Precompiled Component Objects 436 as needed and as available, and run through the compiler and linker associated with target Specific Mobile Device Model 104 selected from Target Device-Specific Software Development Kits and Tool Chains 440. The selected Tool Chain 440 produces a Target Device-Specific Executable 412; par. [0023]: each application 101 is package to perform functions upon execution by a mobile device).

As to claim 5, Eteminan, discloses the system of claim 1 (see rejection of claim 1 above), Eteminan further discloses:
further comprising a computer running the Application Factory system's computer-executable instructions (e.g., Eteminan, par. [0124]: each of the major functions of Application Factory System 100 is assigned to run in one or more Server Racks 700; par. [0028]: the actual implementation of Composition Studio 120 is itself a software program executing in a computer).

As to claim 6, Eteminan discloses the system of claim 1 (see rejection of claim 1 above), Eteminan further discloses:
further comprising an Internet connection between the user device and the Distribution Center's server (e.g., Eteminan Fig. 7 and associated text, par. [0124]: Distribution Center 130 executes in Distribution Center Server 730 [and see figure, Internet 711 connects server 730 and devices 160, 170, 180, 181 and 191]). 

As to claim 7, Eteminan discloses the system of claim 1 (see rejection of claim 1 above), further comprising an Internet connection between the mobile device or web browser and the Distribution Center's server (e.g., Eteminan Fig. 7 and associated text, par. [0124]: Distribution Center 130 executes in Distribution Center Server 730 [and see figure, Internet 711 connects server 730 and devices 181 and 191]).

As to claim 8, Eteminan discloses a method for building and distributing a device software application without software coding, (see below) comprising computer-implemented steps of:
generating a workflow for at least one of a Device Application and a Device Application Component (e.g., Eteminan, par. [0027]: Composition Studio 120 embodies functions providing the ability to develop Applications 101 and Application Components 102; par. [0054]: Composition Studio 210 incorporates Toolkit 220; par. [0055]: within Toolkit 220, Data and Logic Canvas 229 offers a placeholder for expression of data flows) from a series of user-initiated selections of at least one of a logic and data element from an Event, Logic, Data, Math, Workflow, or Service Palette, (e.g., Eteminan, par. [0056]: in general logic and data elements are dragged onto canvas 229 from various palettes. As another example, the developer may drag an icon representing a data input source such as a keyboard onto Canvas 229; par. [0057]: elements that may be placed on Data and Logic Canvas 229 come from a variety of palettes. Logic Palette 222 offers icons representing control structures) and a user interaction element from a Graphic, Widget, Audio/Video, or Haptic Palette; (e.g., Eteminan, elements that may be place on canvas 239 com from a variety of palettes within Multimedia UI Design Toolkit 230. Graphic Palette 231 offers icons representing graphic objects to be drawn on the canvas 239; par. [0062]: elements assigned to the Canvas of one may have related manifestations in the Canvas of the other. For example. If a new screen element is created within Multimedia UI Canvas 238, it will become possible for the DISPLAY SCREEN command in Logic Palette 222 it identify the new screen element as the one to be displayed)
displaying the workflow on at least one of a Data and Logic Canvas and Multimedia User Interaction Canvas on a user device; (e.g., Eteminan, par. [0112]: spaces are allocated for displaying Data and Logic Canvas 229 and Multimedia UI Canvas 239; par. [0055]: within Toolkit 220, Data and Logic Canvas 229 offers a placeholder for expression of data flows. Elements may be arranged within the workspaces of Canvas 229 to form scripts that specify behavior, networks that specify data flow, and so forth)
compiling the Device Application or Device Application Component for operation on at least one of a mobile device and web browser; (e.g., Eteminan, par. [0037]: Build Engine 140 provides compilation services to the other subsystems. Build Engine takes a package created by Composition Studio and turns the source code into executable objects embodying a particular application or application component; par. [0023]: each application 101 is package to perform functions upon execution by a mobile device)
testing of the Device Application or Device Application Component;  (e.g., Eteminan, par. [0025]: Generic Mobile Device Model 103 is used as a common platform for testing any Application 101)and 
uploading the Device Application or Device Application Component to a Distribution Center, (e.g., Eteminan, Application 101 or Application may be submitted to Distribution Center for consideration. Relevant aspects include, transmitting the submitted Application) wherein the Device Application or Device Application Component can be run on the mobile device or web browser, (e.g., Eteminan, par. [0023]: each application 101 is package to perform functions upon execution by a mobile device)
wherein a Visual and XML-Based Representation Language is used to enable the workflow to be generated without performing software coding  (e.g., Eteminan, par. [0049]: fundamental to Composition Studio 120, is the Visual and XML-Based Representation Language. This Representation 210 is the language in which developers will express the elements of their ideas for an Application 101 or Application Component 102).

As to claim 9, it is a method claim whose limitations are substantially the same as those of claim 2. Accordingly, they are rejected for substantially the same reasons.

As to claim 10, it is a method claim whose limitations are substantially the same as those of claim 3. Accordingly, they are rejected for substantially the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eteminan  (US 2011/0161912) in further view of Wang et al., “Development of a user customizable imaging informatics-based intelligent workflow engine system to enhance rehabilitation clinical trials” (art made of record – hereinafter Wang).

As to claim 4, Eteminan discloses the system of claim 2 (see rejection of claim 2 above), but does not explicitly disclose wherein the workflow is a clinical trial workflow.  
However, in an analogous art, Wang discloses
wherein the workflow is a clinical trial workflow (e.g., Wang, p. 3 p. 9039G-3, the user is able to design the workflow by a web-based HTML5 tool as shown in figure 2. The user can drag a shape and drop it on the canvas. These shapes represent a groups of tasks in the workflow).
It would have been obvious before the effective filing date of the claimed invention to modify the workflows of Eteminan to include a clinical trial workflow, as taught by Wang, as Wang would provide the advantage of a means of saving time and reducing errors for clinical trials. (See Wang, p. 9309G-1).

As to claim 11, it is a method claim whose limitations are substantially the same as those of claim 4. Accordingly, they are rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD AGUILERA/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the computer-executable instructions “contain[ed]” by the Application Factory system have no relationship with the claim limitations.